UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEDARIUS DANTE MONTGOMERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00086-JAB-1)


Submitted:   March 24, 2011                 Decided:   April 13, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ledarius Dante Montgomery pled guilty, pursuant to a

written plea agreement, to one count of possession of a firearm

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2006).    The district court sentenced Montgomery to sixty-seven

months’    imprisonment.               Montgomery’s           counsel     filed        a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

his opinion that there are no meritorious issue for appeal but

questioning       whether       the     district        court     erred        in     accepting

Montgomery’s       plea       before       ensuring      it     was     made        freely    and

voluntarily; whether the district court erred in enhancing the

Guidelines range for possession of a stolen firearm; and whether

the district court erred in imposing an unreasonable sentence.

Montgomery      did     not    file    a    pro    se    supplemental          brief.         The

Government declined to respond.                   After our initial review of the

case, we ordered supplemental briefing on the issue of whether

the district court failed to adequately state its reasons for

imposing its chosen sentence and, if so, whether its failure to

do so constitutes harmless error.                       Having fully considered the

record    in    light     of   the     arguments,        proferred       by     counsel,       we

affirm.

               Montgomery       first       questions         whether     his        plea     was

knowing and voluntary.               Because Montgomery did not move in the

district court to withdraw his guilty plea, the Rule 11 hearing

                                              2
is reviewed for plain error.                     United States v. Martinez, 277
F.3d 517, 525-26 (4th Cir. 2002).                       To establish plain error,

Montgomery “must show: (1) an error was made; (2) the error is

plain; and (3) the error affects substantial rights.”                               United

States    v.    Massenburg,      564 F.3d 337,    342-43     (4th    Cir.    2009)

(reviewing unpreserved Rule 11 error).                    “The decision to correct

the error lies within [this Court’s] discretion, and [the Court]

exercise[s] that discretion only if the error seriously affects

the     fairness,      integrity       or     public      reputation        of   judicial

proceedings.”          Id. at 343 (internal quotation marks omitted).

After reviewing the record, we conclude that the district court

complied with the mandates of Rule 11 and that Montgomery’s plea

was knowingly and voluntarily made and supported by an adequate

factual basis.

               Next, Montgomery questions whether the district court

erred    in    enhancing   the     Guidelines          range   for   possession      of   a

stolen firearm even though there was no evidence Montgomery knew

the weapon was stolen.           The Guidelines specifically provide that

this enhancement “applies regardless of whether the defendant

knew or had reason to believe that the firearm was stolen.”

USSG § 2K2.1 cmt. n.8(B).                   Accordingly, we conclude that the

district       court     did   not      err       in     applying     the        two-level

enhancement.



                                             3
            Counsel    also     questions        whether     the   district   court

erred in relying on hearsay evidence in determining that the

firearm was stolen.         It is well-established that “there is no

bar to the use of hearsay at sentencing. . . . The trial court

may properly consider uncorroborated hearsay evidence that the

defendant has had an opportunity to rebut or explain.”                        United

States v. Alvarado Perez, 609 F.3d 609, 618 n.4 (4th Cir. 2010)

(internal quotation marks and citation omitted).                   Therefore, the

district court did not err in relying on hearsay evidence in

applying the sentence enhancement to Montgomery.

            Lastly, counsel questions whether the district court

erred in imposing an unreasonable sentence.                   This court reviews

Montgomery’s   sentence       under    a       deferential    abuse-of-discretion

standard.    Gall v. United States, 552 U.S. 38, 51 (2007).                     The

first step in this review requires the Court to “ensure that the

district court committed no significant procedural error, such

as . . . improperly calculating . . . the Guidelines range.”

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008)

(internal quotation marks and citations omitted).                       The Court

then considers the substantive reasonableness of the sentence,

“tak[ing]    into     account    the   totality       of     the   circumstances.”

Gall, 552 U.S. at 51.            This court presumes on appeal that a

sentence    within     a   properly        calculated      Guidelines   range     is



                                           4
reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

            In      assessing        a     sentencing          court’s         Guidelines

applications, this court reviews its legal conclusions de novo

and its factual findings for clear error.                          United States v.

Allen, 446 F.3d 522, 527 (4th Cir. 2006).                    Procedural sentencing

errors raised for the first time on appeal are reviewed for

plain error.       United States v. Lynn, 592 F.3d 572, 577 (4th Cir.

2010).     Preserved claims are reviewed for abuse of discretion,

and if the court finds abuse, reversal is required unless the

court     concludes      the      error    was     harmless.             Id.     at    576.

Substantive reasonableness of the sentence is reviewed under an

abuse-of-discretion standard.              United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).

            In      sentencing,      the        district     court        should      first

calculate     the      Guidelines        range     and     give     the     parties     an

opportunity       to     argue      for     whatever        sentence           they   deem

appropriate.        United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.     2007).        The   district      court    should        then    consider     the

relevant § 3553(a) factors to determine whether they support the

sentence    requested        by   either   party.        Id.       When    rendering      a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.    Carter, 564 F.3d at 328, 330.

                                            5
              In    explaining    the   chosen   sentence,       the   “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority,”

but   when    the    judge   decides    simply    to    apply    the   Guidelines,

“doing   so    will    not   necessarily      require   lengthy       explanation.”

Rita v. United States, 551 U.S. 338, 356 (2007).                         Where the

defendant      “presents       nonfrivolous      reasons        for    imposing     a

different sentence, however, the judge will normally go further

and explain why he has rejected those arguments.”                      Id. at 357.

While a district court must consider the statutory factors and

explain its sentence, it need not explicitly reference § 3553(a)

or discuss every factor on the record, particularly when the

district court imposes a sentence within a properly calculated

Guidelines range.         United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).          If this court determines that the district

court abused its discretion, we then ascertain whether the error

committed by the district court was harmless.               Id.

              We    conclude     that   the    district    court       abused     its

discretion during the sentencing proceeding by failing to place

on the record an individualized assessment of Montgomery.                       After

receiving supplemental briefs from the parties on this issue,

however, we conclude that although the district court erred in

failing to place on the record an individualized explanation

                                         6
addressing Montgomery’s arguments, the Government has met its

burden of showing the error was harmless.                     In addition, the

length of the sentence imposed was not unreasonable.                      We thus

conclude that the record reveals neither substantive sentencing

error nor reversible procedural sentencing error.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly,     we     affirm    Montgomery’s      conviction    and    sentence.

This court requires that counsel inform Montgomery, in writing,

of the right to petition the Supreme Court of the United States

for further review.         If Montgomery requests that a petition be

filed,    but   counsel     believes    that    such    a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Montgomery.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented     in   the    materials

before   the    court    and     argument   would    not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        7